IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0421
                             Filed February 11, 2015


MARY VIRGINIA MCMAHON,
    Plaintiff-Appellant/Cross-Appellee,

vs.

DAVID ROUSSELOW, PAMELA S. ROUSSELOW
a/k/a PAMELA S. ROUSSELOW, et al.,
       Defendants-Appellees/Cross-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Myron L.

Gookin, Judge.



      Mary McMahon appeals the denial of her petition to establish a boundary

by acquiescence. AFFIRMED.




      Andrew B. Howie of Hudson, Mallaney, Shindler & Anderson, P.C., West

Des Moines, for appellant.

      John W. Harris of Law Offices of C. Kevin McCrindle, Waterloo, for

appellees.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                             2


POTTERFIELD, J.

        Mary McMahon appeals the denial of her petition to establish a boundary

by acquiescence between adjoining properties.              Adjoining property owners,

David and Pamela Rousselow contend the trial court was correct in denying

McMahon’s petition and in granting their counterclaim to quiet title in the disputed

land.

        “[T]he party seeking to establish a boundary line other than the boundary

line in accordance with a survey must prove acquiescence by clear evidence.”

Tewes v. Pine Lane Farms, Inc., 522 N.W.2d 801, 806 (Iowa 1994).                        “[A]

boundary line may be established by a showing that the two adjoining

landowners or their predecessors in title have recognized and acquiesced in a

boundary line for a period of ten years.” Id. (emphasis added). “Each of the

adjoining landowners or their grantors must have knowledge of and consented to

the asserted property line as the boundary line.” Id. (emphasis added); Sille v.

Shaffer, 297 N.W.2d 379, 381 (Iowa 1980).

        Upon our de novo review,1 we find no reason to disturb the trial court’s

rulings. We agree with the trial court’s finding that “[n]either party knew where

the actual boundary line was located.” Nor was there a consistent, recognized

property line. As the trial court stated, “Because there was never any mutually



1
  A claim for boundary by acquiescence is ordinarily brought “as an action by ordinary
proceedings.” See Iowa Code § 650.15 (2013). Thus, our review would normally be for
correction of errors of law. Iowa R. App. P. 6.907. However, the parties tried this matter
as one in equity, and therefore, our review is de novo. See Sille v. Shaffer, 297 N.W.2d
379, 381 (Iowa 1980) (“Since this matter was tried by the court in equity it will be so
considered by us and reviewed de novo.”). “In equity cases, especially when
considering the credibility of witnesses, the court gives weight to the fact findings of the
district court, but is not bound by them.” Iowa R. App. P. 6.904(3)(g).
                                        3


recognized boundary between the parties, the issue of whether such boundary

was mutually recognized for a period of ten years is irrelevant.” We affirm.

      AFFIRMED.